Citation Nr: 0014759	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972, with service in the Republic of Vietnam from 
February 1970 to September 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision in 
which the RO denied service connection for PTSD, headaches, 
multiple sclerosis with numbness and tingling in the 
extremities and impotence, carpal tunnel syndrome, 
degenerative disc disease of the lumbar spine, skin disorders 
as a result of exposure to Agent Orange, an eye disorder 
(including presbyopia), and an acquired psychiatric disorder 
other than PTSD (including dysthymia).  The veteran appealed 
and was afforded a hearing at the RO in March 1995.  As 
reflected in a July 1995 hearing decision and supplemental 
statement of the case (SSOC), the hearing officer denied his 
claims.

By decision of March 1997, the Board continued the denial of 
all claims raised by the veteran and the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the appeal was pending at the Court, the 
veteran's representative and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate and 
remand that portion of the Board's decision that denied 
service connection for PTSD for the purpose of undertaking 
further development and readjudication.  It was also 
requested that the Court dismiss all of the remaining claims 
for service connection since the veteran had elected not to 
appeal these issues.  In a February 1998 order, the Court 
granted the joint motion.  In June 1998, the case was 
remanded by the Board to the RO for compliance with the 
directives specified by the Court.  The case has now been 
returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include mortar 
and rocket attacks on his unit, witnessing the deaths of 
Vietnamese and U.S. servicemen, and witnessing a motor 
vehicle accident in which a Vietnamese individual was 
decapitated.

2.  The veteran did not engage in combat with the enemy.  

3.  None of the veteran's claimed in-service stressful 
experiences has been corroborated.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 110, 1131, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records are negative for any complaint, 
diagnosis or treatment of PTSD.  On separation examination in 
December 1971, psychiatric evaluation of the veteran was 
reported to be normal.

The veteran's DA Form 20 reflects that his military 
occupational specialty (MOS) in service was metal body 
repairman.  It is indicated that the veteran was present 
during the Vietnam 1970 winter-spring campaign and two 
unnamed campaigns.  

The veteran's service personnel records do not contain 
evidence to confirm that he engaged in combat with the enemy.  
The veteran did not receive any award or citation that would 
confirm that he engaged in combat with the enemy.

On VA fee basis examination with David D. Parrish, M.D., in 
December 1993, the veteran reported that he had worked in a 
heavy equipment unit in Vietnam, which was a frequent target 
of rocket and small arms fire.  He described general 
experiences, which upset him, including witnessing Vietnamese 
people and United 
States servicemen being killed.  The veteran complained of 
mood shifts, irritability anxiety and feelings of detachment 
since returning from Vietnam.  He said that he was bitter 
about the Vietnam War and felt that it should have been 
handled differently.  He reported occasional nightmares in 
which he smells rotting corpses.  The veteran said that 
movies and events, which remind him of Vietnam, cause periods 
of anxiety and apprehension.  He said that he was unable to 
recall some aspects of his trauma, such as the people that 
were killed.  The veteran denied sleep disturbance, but 
reported some feelings of hypervigilance and difficulty 
concentrating.  The veteran indicated that his symptoms had 
not affected his employability, but he felt that they had 
impacted the quality of his interpersonal relationships.  He 
also noted that after he was diagnosed with multiple 
sclerosis in 1988, he became depressed and started to drink 
more heavily.  On examination, the veteran was friendly and 
cooperative.  His mood was stable and his affect was slightly 
blunted and possibly mildly depressed.  He denied any 
suicidal ideation and there was no evidence of delusions.  
Judgment and memory were intact.  Dr. Parrish concluded that 
the veteran had provided a history of characteristics that 
are associated with PTSD; the PTSD symptoms were of mild to 
moderate severity and would need to be corroborated by 
others.  The examiner also noted that the veteran had a 
depressive type of orientation but denied being depressed.  
The diagnoses included rule out dysthymia associated with 
multiple sclerosis and possible PTSD, which required further 
evidence.

In January 1994, the veteran submitted a statement in which 
he reported the following stressor to support his claim of 
entitlement to service connection for PTSD: "When I was in 
the service I saw a Vietnamese get hit by a truck.  We were 
told to keep going and never to stop, and the guy who was 
driving the truck did just that.

Dr. Parrish saw the veteran for a second VA fee basis 
examination in March 1994.  At that time, the veteran 
reported that his unit was the target of repeated rocket and 
small arms fire; that he saw a number of Vietnamese and U.S. 
servicemen killed; and that he experienced the incident in 
which some Vietnamese had gotten hit by a truck.  Dr. Parrish 
commented that the veteran had again provided a history of 
PTSD characteristics that appeared to be of moderate 
severity.  It was indicated further that the veteran was 
drinking as a way of dealing with his PTSD symptoms.  The 
examiner noted that the second evaluation confirmed that the 
veteran had a pronounced depression.  The diagnostic 
impression included PTSD and dysthymia, and rule out possible 
cyclothymic personality.

By letter of June 1994, the RO requested specific information 
from the veteran concerning the specific traumatic incidents 
that he was claiming to have witnessed in Vietnam, including 
dates, places and the names of other individuals involved.  
The veteran submitted a response in which he again described 
the incident in which a Vietnamese boy was struck and killed 
by one of the trucks in their convoy.  He said that the 
incident occurred in early 1971.  He was going back to Lhu 
Duc in a 21/2 ton truck and they went to pick up another truck.  
On the way back the truck in front of them hit a Vietnamese 
boy and killed him.  His head was cut off and got caught 
between the two back tires and then thrown to the front of 
the truck in which the veteran was riding.  He said that he 
never said anything to anyone about that incident and did not 
know if anyone else did either.  The veteran provided no 
additional details.

During his RO hearing in March 1995, the veteran testified 
that the incident in which a truck ran over a Vietnamese boy 
occurred inside of a village and he did not think that anyone 
reported the incident.  The veteran also indicated that 
during his service in Vietnam he would assist with patrol of 
the perimeter of the base; one night he and other service 
members shot at some "visitors," but he did not know 
whether any of them were hit.  The veteran indicated that he 
did not feel he was at any great risk during that incident 
and did not feel as though they were being attacked.  He said 
that shooting at those people didn't make him feel very good, 
but having them come towards him did not upset him.  The 
veteran stated that he had not received any treatment for 
PTSD.

Subsequent to the June 1998 Board remand, a letter dated in 
December 1998 was received from the National Archives and 
Records Administration.  In response to the request for 
information about the alleged 1971 motor vehicle accident in 
Vietnam in which a Vietnamese boy was killed, the RO was 
advised that a search of the records of the United States 
Forces in Southeast Asia from 1950-1975 (Record Group 472) 
was negative for a report of the accident in the records of 
the 632nd Maintenance Company or the 79th Maintenance 
Battalion.  It was noted that the incident could be reflected 
in the military police desk blotters of the 18th Military 
Police Brigade; however, access to those records is 
restricted due to the sensitive nature of the records 
contained therein.  As a result, the RO was advised to 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) for a search of records.

In November 1999, USASCRUR forwarded copies of Operational 
Reports - Lessons Learned submitted by the higher 
headquarters of the 632nd Equipment Maintenance Company for 
the period May to October 1970 and February to October 1971.  
The Operational Reports - Lessons Learned were noted to list 
activities encountered by the reporting unit.  No mention of 
the 632nd Equipment Maintenance Company was evident in these 
records.  Review of the records received shows only one entry 
for enemy activity involving a unit other than the veteran's.  
There were statements indicating that enemy activity was at a 
low level and remained sporadic and light during the periods 
of time in question.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran alleges that he has PTSD as a result of 
experiencing stressful events related to his service in 
Vietnam, to include witnessing American and Vietnamese 
soldiers being killed, and an incident in which he allegedly 
observed a Vietnamese child's head severed by a passing Army 
truck during a convoy.  

In this case, the veteran underwent two fee basis psychiatric 
examinations.  In December 1993, the examiner indicated that 
the veteran's PTSD symptoms required corroboration.  The 
diagnostic impression was possible PTSD, mild to moderate, 
that required further evidence, as well as rule out dysthymia 
associated with multiple sclerosis.  On subsequent 
examination in March 1994, the same examiner concluded that 
the veteran had PTSD, moderate in severity, dysthymia and 
rule out possible cyclothymic personality.  During that 
examination, the veteran had related the incident involving 
the Vietnamese individual being struck by a truck (although 
the examiner did not then identify the stressor underlying 
the diagnosis).  At that time, the occurrence of none of the 
veteran's claimed in-service stressful experiences, to 
include the experience related during his March 1994 
examination, had been verified. 

The veteran's assertions as to his stressful in-service 
experiences and the March 1994 diagnosis of PTSD render his 
claim, at least, plausible.  Hence, his claim for service 
connection for PTSD is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Patton v. West, 12 Vet. App. 272, 276-277 (1999).  
The question remains, however, as to whether the veteran has 
a credible diagnosis of PTSD when the diagnosis is considered 
in light of the remaining criteria for service connection for 
PTSD; namely, evidence that the claimed stressor(s) actually 
took place, and evidence of a nexus between the stressor(s) 
and the veteran's symptoms.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Here, the veteran does not specifically contend, and the 
evidence does not establish, that the veteran engaged in 
combat during his Vietnam service.  His DD-214 lists his 
military occupational specialty as metal body repairman, and, 
although he received various medals, to include a Republic of 
Vietnam Campaign Medal, there is no evidence that he has been 
received any specific to combat service.  His personnel 
records do not otherwise establish evidence of combat 
service.  Under such circumstances, corroboration of the 
occurrence of the veteran's claimed in-service stressful 
experiences is necessary.  Id.  In this case, however, the 
record contains no such corroboration.  

Pursuant to the remand by the Court, in June 1998, the Board 
remanded the case to the RO primarily for the purpose of 
attempting to verify any combat action or claimed stressor 
experienced by the veteran, to include with USASCRUR 
[formerly the U.S. Army & Joint Services Environment Support 
Group (ESG)].  The Board requested that the RO first attempt 
to obtain additional information from the veteran to 
facilitate such development.

Consistent with the Board's direction, the RO requested that 
the veteran provide specific information about the stressors 
he allegedly experienced in Vietnam.  There is no indication 
that the veteran responded.  However, because the veteran had 
previously indicated that the motor vehicle accident occurred 
in "early 1971," the RO undertook the requested development 
to attempt to verify the occurrence of, at least, this 
claimed event.  Initially, this consisted of a request to the 
National Archives, accompanied by copies of statements made 
by the veteran during the pendency of the appeal.  After that 
proved unsuccessful, the RO contacted USASCRUR, again 
providing the details the veteran has provided about the 
alleged motor vehicle accident, as well as copies of the 
veteran's statements.  As noted above, the response from 
USASCRUR did not confirm the occurrence of the reported 
incident, or that that the veteran's unit was involved in 
combat.  The veteran also did not provide any other evidence 
indicating that his unit engaged in combat, or supporting the 
occurrence of any claimed in-service stressful experience.  

Thus, the record does not contain evidence of a verified in-
service stressful experience to support a diagnosis of PTSD.  
As noted above, the evidence does not establish that the 
veteran engaged in combat with the enemy.  Moreover, the 
record includes no corroboration of any kind to support the 
occurrence of any of the veteran's claimed in-service 
stressful experiences; as noted above, the veteran's lay 
testimony is not sufficient, by itself, to establish that 
that any such incident occurred.  Under these circumstances, 
the Board must conclude that the criteria of 38 C.F.R. 
§ 3.304(f), the regulation governing service connection for 
PTSD, have not been met.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As such, the benefit-of-the-
doubt doctrine is not for application, and the veteran's 
claim for benefits must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

